DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roughened feature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim recites “the sealing surface having a roughened feature” this recitation makes the claim unclear, because Examiner cannot determine the metes and bounds of the claim. An explanation or correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5, as best understood, are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO Pub No.: 2019105473 (“LIU”), alone.

	Regarding Claim 1, LIU discloses a drawer assembly (20), comprising:
a drawer (300) having an upward opening formed therein;
a cap (400) being capable of sliding forward and backward relative to said drawer (20) to open or close said opening; and
a sealing member (500, 700) disposed between said cap and said drawer (20), said sealing member (500, 700) having a sealing surface sealing said drawer (300) or said cap (400), said sealing surface having a roughened feature (along 510, 520; 710, 720, 721).
Regarding Claim 2, LIU discloses wherein said sealing surface (500, 700) is provided with said roughened feature (along 510, 520; 710, 720, 721) on an entire surface of said sealing surface (500, 700) that is in sealing contact with said drawer (300) or said cap (400).
Regarding Claim 3, LIU discloses wherein said sealing surface (500, 700) is provided with said roughened feature (along 510, 520; 710, 720, 721) in a front region and/or a rear region of said sealing surface that is in sealing contact (along 510, 520; 710, 720, 721) with said drawer (300) or said cap.
Regarding Claim 5, LIU discloses wherein when said cap closes said opening, said sealing member is extruded by said cap (400) and said drawer (300) to expel at least part of any air between said sealing member (500, 700) and said drawer (300) or said cap (400) and suck in said drawer (300) or said cap to seal the drawer assembly (20).

Claim(s) 1-10, as best understood, are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No.: 20160040922 (“HA et al.”).

Regarding Claim 1, HA et al. discloses a drawer assembly, comprising:
a drawer (100) having an upward opening formed therein ([0050]-[0060]);
a cap (200) being capable of sliding forward and backward relative to said drawer (100) to open or close said opening; and

Regarding Claim 2, HA et al. discloses wherein said sealing surface is provided with said roughened feature (261, 262) on an entire surface of said sealing surface that is in sealing contact with said drawer (100) or said cap (200). 
Regarding Claim 3, HA et al. discloses wherein said sealing surface (see Figs. 5-11) is provided with said roughened feature (261, 262) in a front region and/or a rear region of said sealing surface that is in sealing contact with said drawer (100) or said cap (200).
Regarding Claim 4, HA et al. discloses wherein said roughened feature (261) has a convex-concave feature.
Regarding Claim 5, HA et al. discloses wherein when said cap (200) closes said opening, said sealing member (260) is extruded by said cap (200) and said drawer (100) to expel at least part of any air between said sealing member (260) and said drawer (100) or said cap and suck in said drawer (100) or said cap (200) to seal the drawer assembly.
Regarding Claim 6, HA et al. discloses wherein said sealing member (260) is mounted to one of said cap (200) and said drawer (100), and wherein said cap (200) slides relative to said drawer (100), a gap exists, in a gravity direction, between said sealing member (260) and the other one of said cap (200) and said drawer.
Regarding Claim 7, HA et al. discloses a sealing member (260) is mounted on said cap (200); and said drawer (100) has a supporting portion (as seen in Figs. 6 and 
Regarding Claim 8, HA et al. discloses a roller (250), said roller disposed in one of said cap (200) and said drawer (100) , the other one of said cap and said drawer having a recess formed therein, when said cap closes said opening, said roller (250) entering said recess to eliminate said gap, and when said cap (200) slides relative to said drawer (100) to open said opening, said roller (250) sliding out from said recess to form said gap.
Regarding Claim 9, HA et al. discloses wherein said drawer (100) has a top wall, said top wall of said drawer (100) along a direction of movement of said roller (250) has a limiting portion (164), said limiting portion (164) is adapted to restrict movement of said roller (250) in an axial direction of said limiting portion (164).
Regarding Claim 10, HA et al. discloses wherein a storage compartment (20); and said drawer assembly (100) disposed in said storage compartment (20), and being capable of being pulled out relative to said storage compartment ([0050]-[0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637